DETAILED ACTION
In view of the appeal brief filed on 4/7/22, PROSECUTION IS HEREBY REOPENED. New rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINCOLN D DONOVAN/             Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                           

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Claim 19 limitations of the first and second insulator layers being thermoplastic resin layers appears to be new matter not supported by the original specification and drawings. Applicant refers to [0084] as providing support for the limitation. However, [0084] merely teaches that the insulator layers (11-15) in Fig. 1 are liquid crystal polymers. Claim 1 is describing having two dielectric material layers having different dielectric constants which is clearly supported by Fig. 18 of the original disclosure. Nothing in the specification describes having two thermoplastic resin layers that have different dielectric constants located between a first signal conductor pattern and a second signal conductor pattern. Furthermore, the specification [0163] describes the “other insulator layer” (i.e. the second insulator layer) of Fig. 18 to have a relatively high dielectric constant but does not teach a specific material and is merely broadly stating a high dielectric constant property and in light of the entire specification cannot be gleaned to mean liquid crystal polymer would be the material for the second insulator layer since the second insulator layer has a different dielectric constant property (i.e. a relatively high dielectric constant) as compared to the Fig. 1 layers that all have only low dielectric constant insulator layers. Additionally, there is no evidence in the originally filed application or known to the examiner that all liquid crystal polymers are thermoplastic resins thus the new claim limitation of thermoplastic resin in claim 19 is new matter attempting to further define the liquid crystal polymer composition described in the original disclosure that is not supported to show applicant had possession at the time of the filing of the application. Accordingly, for these reasons the claim 19 subject matter is new matter not supported by the original disclosure and drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Hayashi (US 5,406,235).
	Hayashi (e.g. Fig. 3) teaches transmission line device including: 
Regarding Claim 1: multilayer insulating body including a plurality of insulator layers (1A through 4B) laminated one above another; a conductor pattern (9, 10) that is located inside the multilayer insulating body along the plurality of insulator layers; wherein the conductor pattern includes a first signal conductor pattern (10), and a second signal conductor pattern (9) arranged on a different layer from the first signal conductor pattern; the plurality of insulator layers include a plurality of first insulator layers (e.g. 1B, 4A) and a plurality of second insulator layers (e.g. 2B, 3A); effective dielectric constants of the plurality of first insulator layers are lower than effective dielectric constants of the plurality of second insulator layers (e.g. see Col. 13, lines 55-64); and the plurality of first insulator layers and the plurality of second insulator layers are arranged in a region between the first signal conductor pattern and the second signal conductor pattern, and the first insulator layers are dispersedly arranged in a stacking direction (the 1st layers can be considered dispersedly arranged since 1A, 4A, 1B, and 4B are not all attached to each other and have other materials such as conductors and/or high dielectric layers between them).
Regarding Claim 2: the conductor pattern includes a ground conductor pattern; and the ground conductor pattern (7C) is disposed between an insulator layer (2B) of the plurality of insulator layers on which the first signal conductor pattern (10) is provided and an insulator layer (3A) of the plurality of insulator layers located between the insulator layer of the plurality of insulator layers on which the second signal conductor pattern (9) is provided.
Regarding Claim 3: the conductor pattern includes a second ground conductor pattern (7A), a first ground conductor pattern (7C), and a third ground conductor pattern (6A); the second ground conductor pattern, the first ground conductor pattern and the third ground conductor pattern are arranged in the direction of the lamination along different insulator layers among the plurality of insulator layers; and the first signal conductor pattern (10) is disposed between the first ground conductor pattern (7C) and the second ground conductor pattern (7A); and the second signal conductor pattern (9) is disposed between the first ground conductor pattern (7C) and the third ground conductor pattern (6A).
	Regarding Claims 4-6: each of the plurality of first insulator layers (4A, 1B) between the first signal conductor pattern and the second signal conductor pattern is interposed between the plurality of second insulator layers (3A, 2B) in the stacking direction.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,406,235) in view of Fulcher (US 6,008,534 of record).
Hayashi teaches a transmission line device as describe above.
However, the Hayashi does not explicitly teach a bonding pattern on the lower surface parallel to the layers, and that the bonding layer is connected to the signal line.
Fulcher (e.g. Fig. 3a) teaches that a stripline (e.g. 30) can be connected to a bonding pad (e.g. 36) on the bottom of a board.
It would have been considered obvious to one of ordinary skill in the art to have modified the Hayashi device to have included a bonding pad on the bottom of the device connected to the signal lines such as generally taught by Fulcher, because it would have provided an art-recognized functionally equivalent/alternative connection means for connecting the signal lines to an external device such that the lines can pass signals between devices as is a basic purpose of a signal line.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,406,235) and Fulcher (US 6,008,534 of record) as applied to claims 7-12 above, and further in view of Kato et al. (US 8,525,613 of record).
The combination of Hayashi/Fulcher teaches a transmission line device as describe above.
However, the combination does not explicitly teach that the transmission device is surface mounted on a circuit board with other surface mount components.
Kato (e.g. Fig. 6A) provides the general teaching of mounting a transmission line (e.g. 10) on the surface of circuit board (e.g. 202) along with other surface mounted components.
It would have been considered obvious to one of ordinary skill in the art to have used the transmission line of the combination of Hayashi/Fulcher surface mounted to a circuit board using the bonding pad regions that are on the bottom of the transmission line device such as taught by Fulcher and the circuit board has other surface mounted components such as generally taught by Kato, because it would have been a mere selection of a specific use and substitution of art-recognized functionally equivalent transmission line and connection means for connecting to and for passing signals between transmit/receive devices such as in the Kato device which is a basic purpose of a transmission line.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masashi et al. (JP 2002185219 of record and machine translation) in view of Dutta et al. (US 7,755,445), Isom et al. (US 2014/0240056), and Kaluzni et al. (US 2006/0131611).
Masashi (e.g. Fig. 9) teaches a multilayer transmission line device including: stacked insulation layers and conductor pattern layers (L2-L5) located within the dielectric/insulator layers; a 1st and 2nd signal conductors (3A, 3B) on different layers; a ground pattern (L3, see abstract) is between the insulating layers that have the two signal conductors on their surfaces (Claim 2); and a 2nd ground (L5), first ground (L3) and 3rd ground (L1) in the same stacking relationship with the signal conductors as in Claim 3.
However, Masashi does not explicitly teach a plurality of first insulator layers and a plurality of second insulator layers; effective dielectric constants of the plurality of first insulator layers are lower than effective dielectric constants of the plurality of second insulator layers; and the plurality of first insulator layers and the plurality of second insulator layers are arranged in a region between the first signal conductor pattern and the second signal conductor pattern, and the first insulator layers are dispersedly arranged in a stacking direction (Claim 1), or that each of the plurality of first insulator layers between the first signal conductor pattern and the second signal conductor pattern is interposed between the plurality of second insulator layers in the stacking direction (Claims 4-6).
Dutta (e.g. Fig. 1 and Col. 1, lines 57-67) provides the general teaching of forming a printed circuit board by having core laminate layers (12) of FR4 and prepreg epoxy layers (14) to stack/bond the core layers together, and the prepreg epoxy is placed/located on top of the conductors that are on the surface of the core layers (12).
Isom provides the teaching that dielectric constant of Prepreg bonding layers can be 2.9 (e.g. see [0057]).
Kaluzni provides the teaching that FR4 dielectric circuit board layers can have a dielectric constant of 4.4 (e.g. [0041])
It would have been considered obvious to one of ordinary skill in the art to have modified the Masashi device to have included prepreg epoxy/bonding layers such as taught by Dutta having a dielectric constant of around 2.9 such as taught by Isom between the dielectric layers in Masashi, because the prepreg epoxy layers having a dielectric constant of around 2.9 would have provided the advantageous benefit of a specific art-recognized functionally equivalent securing means for bonding the dielectric layers of a multilayer board together such as taught by Dutta, and Masashi appears to be silent as to how the layers are bonded, and as an obvious consequence of the prepreg epoxy layers being between the dielectric layers on top of each conductor such as taught by Dutta, the prepreg (i.e. the first insulator layers) and the dielectric layers (i.e. the second insulator layers) would be alternatingly dispersed in the stacking direction including between the signal layers (i.e. each first layers are between two respective second layers, and second layers are between respective first layers in the combination, and a plurality of each of the two dielectric constant layers would be between the signal conductors since the Masashi dielectric core layers formed by the dielectric layer between L2 and L3 and between L3 and L4 are between the signal conductors (3A, 3B) and prepreg layers would be above L2 and above L3 based on where Dutta teaches locating the prepreg epoxy layers). Also, note in relation to the present claims it is arbitrary in the combination which of either the set of Prepreg or dielectric layers is considered the first insulating layers and which is considered the second insulating layers. Furthermore, it would have been considered obvious to have formed the generic Masashi printed circuit board layers as FR4 such as taught by Dutta having a dielectric constant such as 4.4 taught by Kaluzni, because FR4 having a dielectric constant of around 4.4 would have been a mere selection of a well-known art-recognized equivalent and specific core printed circuit board material to form the generic circuit board material of Masashi. As an obvious consequence of the modification, the first and second dielectric material layers are different (i.e. the prepreg epoxy has lower dielectric constant than the core FR4 layers). 
Additionally and/or alternatively, as would have been routine and obvious to one of ordinary skill in the art of circuit board making, the substitution of the core FR4 layer and prepreg epoxy layer such as taught by Dutta in place of each of the dielectric layers in Masashi would have been a mere substitution of art-recognized alternative dielectric layering structures for the same purpose of forming stacked signal conductors in/on circuit boards resulting in signal conductors spaced from ground planes to provide a selected fundamental impedance thus further suggesting the obviousness of the modification.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masashi et al. (JP 2002185219 of record and the machine translation) and Dutta et al. (US 7,755,445), Isom et al. (US 2014/0240056), and Kaluzni et al. (US 2006/0131611) as applied to claims 1-6 above, and further in view of Fulcher (US 6,008,534 of record).
The combination of Masashi/Dutta/Isom/Kaluzni teaches a transmission line device as describe above.
However, the combination does not explicitly teach a bonding pattern on the lower surface parallel to the layers, and that the bonding layer is connected to the signal line.
Fulcher (e.g. Fig. 3a) teaches that a stripline (e.g. 30) can be connected to a bonding pad (e.g. 36) on the bottom of a board.
It would have been considered obvious to one of ordinary skill in the art to have modified the Masashi/Dutta/Isom/Kaluzni combination device to have included a bonding pad on the bottom of the device connected to the signal lines such as generally taught by Fulcher, because it would have provided an art-recognized functionally equivalent/alternative connection means for connecting the signal lines to an external device such that the lines can pass signals between devices as is a basic purpose of a signal line.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masashi et al. (JP 2002185219 of record and the machine translation) and Dutta et al. (US 7,755,445), Isom et al. (US 2014/0240056), and Kaluzni et al. (US 2006/0131611), and Fulcher (US 6,008,534 of record) as applied to claims 7-12 above, and further in view of Kato et al. (US 8,525,613 of record).
The combination of Masashi/Dutta/Isom/Kaluzni/Fulcher teaches a transmission line device as describe above.
However, the combination does not explicitly teach that the transmission device is surface mounted on a circuit board with other surface mount components.
Kato (e.g. Fig. 6A) provides the general teaching of mounting a transmission line (e.g. 10) on the surface of circuit board (e.g. 202) along with other surface mounted components.
It would have been considered obvious to one of ordinary skill in the art to have used the transmission line of the combination of Masashi/Dutta/Isom/Kaluzni/Fulcher surface mounted to a circuit board using the bonding pad regions that are on the bottom of the transmission line device such as taught by Fulcher and the circuit board has other surface mounted components such as generally taught by Kato, because it would have been a mere selection of a specific use and substitution of art-recognized functionally equivalent transmission line and connection means for connecting to and for passing signals between transmit/receive devices such as in the Kato device which is a basic purpose of a transmission line.

Response to Arguments
Applicant’s arguments with respect to the rejections using the “PPPP” reference have been considered but are moot because the new ground of rejection does not rely on the “PPPP” reference, and new rejections with new references are provided above changing the basis for the rejections.
	Applicant also argues with regards to Masashi and having different types of core layers providing the signal conductor spacing to ground. This argument is not persuasive since Dutta teaches an alternative approach that is obvious for providing the same general structure of signal lines spaced from ground in a stacked layered device as stated in the rejections above.
	Regarding Claim 19, applicant argues that it is well-known and understood by one of ordinary skill in the art that liquid crystal polymers are thermoplastic resin. This argument is not persuasive since it is a mere allegation without any definitive support and could not be easily verified in examination. Although liquid crystal polymer is or might often be a thermoplastic resin, it is not clear that all types of liquid crystal polymer known are thermoplastic resin.  Applicant further argues that there is support for the high dielectric constant material to be liquid crystal polymer. However, the original disclosure merely states that the low dielectric constant material is liquid crystal polymer. The use of the same numerals in the various figures does not provide enough information to determine that the high dielectric constant material is liquid crystal polymer. In the specification [0075] it mentions that differences are described between embodiments. However, Fig. 18 has the high dielectric constant material as a difference described thus it is unclear that that would be a liquid crystal polymer since it has a totally different characteristic from the previously described low dielectric constant liquid crystal polymers in the previous embodiments. See the 112 rejections above for more details.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843